Bigelow, C. J.
There was no controversy at the trial concerning the position of the plaintiff’s arm. His own testimony shows that it was resting on the sill of the window of the car, and that a portion of it, when the injury was inflicted, was beyond the sash, so as to be outside of the external surface of the window. Nor was there any doubt or dispute that if the plaintiff had kept himself entirely within the limits of that part of the car intended for and appropriated to passengers, the accident which occasioned the injury would not have happened. It was the plaintiff’s own act which contributed to the injury. On these admitted facts, the ruling of the court that the plaintiff ■ was not entitled to recover is fully sustained by the previous decision in this case, 3 Allen, 18, 21, and by the several cases there cited. The reasons which influenced our minds in setting aside the former verdict, and which are concisely stated by the learned judge as the ground of his ruling at the last trial, on further consideration approve themselves to our most deliberate judgment.
It is a mistake to suppose that, in directing a verdict for the defendants, the legitimate province of the jury was invaded by the court. Against any such interference we should most scrupulously guard. A wise and impartial administration of justice, as well as the express provision of the statute, (Gen. Sts. c. 115, *209§ 5,) require that the decision of controverted questions of fact should be left to the free and unbiassed judgment of jurors. But considerations of this nature have no application to cases like the one at bar. "Upon the point on which the case was disposed of by the court, there were no facts in dispute, nor did the court undertake to determine whether evidence was true or false. It was solely on the legal effect of admitted factsx that the court pronounced its judgment. On this it was not only the province but the imperative duty of the court to determine. Gavett v. Manchester & Lawrence Railroad, 16 Gray, Denny v. Williams, 5 Allen, 1, 5.

Judgment on the verdict.